                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

DENISE‐BRADFORD: HOLMES,

        Plaintiff,

v.                                                                           Civ. No. 19‐698 GBW

GRANT COUNTY, NEW MEXICO,

        Defendant.

                                  ORDER TO CURE DEFICIENCY

        THIS MATTER is before the Court sua sponte. Plaintiff filed a complaint but did

not pay the $400.00 fee1 for instituting a civil action or file an “Application to Proceed

in District Court Without Prepaying Fees or Costs (Long Form).” Plaintiff shall have

twenty‐one (21) days from entry of this Order to either pay the $400.00 fee or file an

“Application to Proceed in District Court Without Prepaying Fees or Costs (Long

Form).” Failure to timely pay the fee or file an “Application to Proceed in District

Court Without Prepaying Fees or Costs (Long Form)” may result in dismissal of this

case without prejudice. Any papers that Plaintiff files in response to this order must

include the civil cause number (No. 2:19‐CV‐00698‐GBW) of this case.

        IT IS THEREFORE ORDERED that, within twenty‐one (21) days of entry of this

Order, Plaintiff shall either pay the $400.00 fee or file an “Application to Proceed in



1The fee for instituting any civil action, suit or proceeding is comprised of a $350.00 filing fee, see
28 U.S.C. §1914, and a $50.00 administrative fee.
District Court Without Prepaying Fees or Costs (Long Form).”

      IT IS ALSO ORDERED that the Clerk shall mail to Plaintiff, together with a

copy of this Order, an “Application to Proceed in District Court Without Prepaying Fees

or Costs (Long Form).”




                                                _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE




                                           2
